[Cite as Shaw v. Underwood, 2017-Ohio-845.]


                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

Charles P. Shaw,                               :

                Plaintiff-Appellant,           :
                                                                   No. 16AP-605
v.                                             :                (C.P.C. No. 13CV-7539)

Kyle Underwood, et al.,                        :            (REGULAR CALENDAR)

                Defendants-Appellees.          :



                                         D E C I S I O N

                                    Rendered on March 9, 2017


                On Brief: Charles H. Bendig, for appellant. Argued:
                Charles H. Bendig.

                On Brief: Kohrman Jackson & Krantz, LLP, Heather R.
                Zilka, and Alexander J. Ebert for appellee, Cruizers Auto
                Sales, Ltd.; Law Office of Gary L. Grubler, and Anna M.
                Wachtell for appellee, Linnea Clark. Argued: Anna M.
                Wachtell.

                 APPEAL from the Franklin County Court of Common Pleas

BRUNNER, J.
        {¶ 1} Plaintiff-appellant, Charles P. Shaw, appeals a judgment entry of the
Franklin County Court of Common Pleas entered on August 12, 2016 following a
magistrate administered jury trial. The magistrate made findings of fact in addition to the
jury's findings, and the trial court adopted the jury's verdict, apparently considering the
magistrate's additional findings of fact in entering final judgment. Because we find no
error, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On July 11, 2013, Shaw filed a complaint in the Franklin County Court of
Common Pleas seeking compensation for injuries allegedly sustained in three automobile
collisions. (July 11, 2013 Compl.) The first of these took place on Hilliard Rome Road on
                                                                                                            2
No. 16AP-605
June 23, 2012. Id. at ¶ 1. The second occurred on July 28, 2012 on U.S. Route 40 and the
third on January 29, 2013 on Georgesville Road. Id. at ¶ 2-3.
           {¶ 3} Shaw amended his complaint to add appellee-defendant, Cruizers Auto
Sales, Ltd. ("Cruizers"), as the responsible principal for the driver-agent (Kyle
Underwood) involved in the first accident. (Mar. 11, 2014 Am. Compl.) Shortly before
trial, Shaw voluntarily dismissed Underwood leaving only Cruizers as the defendant of his
claims in the first accident. (Jan. 16, 2015 Notice of Voluntary Dismissal.) The parties
stipulated to the dismissal of the driver in the third accident as an apparent result of
settlement. (Jan. 21, 2015 Stipulated Dismissal.)
           {¶ 4} At trial, the remaining defendants, Cruizers and the driver in the second
accident (Linnea K. Clark), did not dispute negligence as the causes of their respective
accidents on June 23 and July 28, 2012. At the outset of trial, Shaw clarified he was not
seeking damages for economic losses and property damage matters had been resolved.
(Jan. 26, 2015 Tr. Vol. 1 at 54-55, 57, 63.) The sole issue at trial was whether the two
remaining auto accidents proximately caused injuries to Shaw and were substantial
contributing causes of the medical expenses he incurred and the pain and suffering he
alleged. (Tr. Vol. 1 at 64-65.)
           {¶ 5} The trial court ordered a jury trial held before a magistrate. (June 4, 2014
Order of Reference.) At trial, Shaw called five live witnesses: himself, his daughter
(Tammy Shaw), his son (Tony Shaw), the person who repaired his truck (Rodney Dum),
and a former employer (Chris Carfagna). He also presented the video deposition of his
surgeon who had evaluated him and operated on his neck after the accidents (Dr. David
Kim).       Cruizers called David Tanner (another driver involved in the June 23, 2012
accident on Hilliard Rome Road). Clark called only herself as a witness.
           {¶ 6} Shaw testified that he worked his whole life, from his teens, until
approximately 2002 as a meat cutter.1 (Tr. Vol. 1 at 75-80.) In 2002, he fell down the
stairs of the business where he was working and suffered certain injuries. (Tr. Vol. 1 at
80-81.) These injuries caused him to obtain surgery in 2004, and shortly after the surgery
he suffered a stroke. (Tr. Vol. 1 at 81-82.) He told the jury that he had largely recovered
from the stroke by approximately 2006 or 2008 and was exploring the option of starting a


1   Being a meat cutter involves disassembling animal carcasses and sometimes playing a role in slaughtering.
                                                                                          3
No. 16AP-605
meat shop with his son when, in 2010, his truck was rear-ended. (Tr. Vol. 1 at 82-84, 87-
89.)   This accident caused him to have a pair of knee surgeries, including a total
replacement, and a shoulder surgery. (Tr. Vol. 1 at 88-89.)
       {¶ 7} Shaw thereafter explained the circumstances of the two subsequent
accidents at trial; he testified that, on June 23, 2012, he was stopped in his Ford Ranger
truck waiting to turn left from Hilliard Rome Road into his son's apartment complex. (Tr.
Vol. 1 at 96-99.) David Tanner was stopped in a Chevrolet Tahoe SUV behind Shaw.
(Jan. 27, 2015 Tr. Vol. 2 at 249-50.) A box truck, driven for Cruizers, failed to brake
sufficiently and rear-ended Tanner's SUV, causing a chain reaction of Tanner's SUV rear-
ending Shaw's Ford Ranger. (Tr. Vol. 1 at 99-100; Tr. Vol. 2 at 249-50.) Shaw introduced
photographs of the damage to the box truck, Tanner's SUV, and Shaw's Ford Ranger. The
photos show the box truck front bumper sustained considerable bending. (Shaw Exs.
11/1-11/3.) Photographs of the rear of Tanner's SUV show the rear bumper was quite
bent, the lift gate sustained minor dents, and the trailer hitch was pushed in to the extent
that it impacted the underslung spare tire. (Shaw Exs. 9/1-9/2, 9/4-9/6.) Tanner's SUV
showed comparatively little damage to the front, only a bent bumper. (Shaw Ex. 9/3;
Cruizers Ex. G-2.) Shaw's Ford Ranger truck showed a dent in the tailgate and some
bending and other damage to the rear bumper and body where Tanner's SUV bumper hit
it. (Shaw Ex. 10/2-10/3.) Shaw testified that his truck's frame was bent, and there are
photos showing a bent frame following the accident. (Tr. Vol. 1 at 100; Shaw Ex. 10/4.)
Another photograph shows that the bed of the truck was cocked at a rearward-canting
angle relative to the rest of the truck body following the accident. (Shaw Ex. 10/3.) Shaw
also presented photographs showing that the dash mounted radio and center climate-
control vents were ejected from the dash. (Shaw Ex. 10/5.)
       {¶ 8} The second accident for trial occurred just over one month later on July 28,
2012. Shaw testified that he was traveling on U.S. Route 40 in the right-hand lane when
Clark's vehicle drove into the side of his car. (Tr. Vol. 1 at 135-37.) Shaw introduced
photographs of damages sustained by both vehicles in this collision. They show that
Clark's vehicle was considerably dented on the passenger side front quarter panel, the
turn-signal assembly was destroyed, and the front bumper was broken and partially torn
from the car. (Shaw Exs. 8/1-8/3.) The photographs show that Shaw's vehicle sustained
                                                                                              4
No. 16AP-605
a dent in the driver's side front quarter panel and driver's side door as well as a flat tire on
the front driver's side. (Shaw Exs. 8/4-8/6, 8/8.)
       {¶ 9} Shaw was not immediately evaluated by EMS for either accident. (Tr. Vol. 1
at 101, 124-28, 137, 140-42; Tr. Vol. 2 at 279-80.)          Rather, in each case he made
arrangements first for his truck to be taken care of and then had a friend drive him to the
hospital. Id.
       {¶ 10} Shaw's testimony was, as a whole, inconsistent and interspersed with minor
contradictions and frequent memory lapses.          But he consistently testified about the
extreme physical exertion required to be a meat cutter and that he routinely suffered pain
as a result of a lifetime of hard work. (Tr. Vol. 1 at 76-82, 88, 93-94; Tr. Vol. 2 at 329-30.)
Medical records and Shaw's admissions on cross-examination also supported the notion
that on several occasions prior to the June and July 2012 accidents he had complained of
back and neck pain. (Tr. Vol. 1 at 80, 93-94; Tr. Vol. 2 at 211, 236-37, 260-61, 263, 302,
328-29.) Shaw admitted, for example, that in Spring 2012, shortly before the auto
accidents in this case, he was having back problems and receiving injections to attempt to
mitigate the issues; he admitted that those injections had reached the limit of their
efficacy and he was considering surgery. (Tr. Vol. 1 at 89-92; Tr. Vol. 2 at 327.) He
complained of neck pain in 2011 as well as in 2004, shortly after his stroke. (Tr. Vol. 2 at
263, 307, 315-16.) Shaw admitted that after the 2010 accident he complained of both
neck and back pain; he stated that those pains dissipated on their own. (Tr. Vol. 2 at 211-
12.)
       {¶ 11} Shaw also consistently testified that after the June and July accidents in
2012, his pains (particularly his neck pain) grew significantly worse, and his quality of life
declined considerably to the point that he was unable to effectively complete basic
household chores like washing the dishes. (Tr. Vol. 1 at 93-94, 132; Tr. Vol. 2 at 262-63.)
This, he said, led him to have neck surgery with Dr. Kim. (Tr. Vol. 1 at 93-94.) In
addition, he testified that following the July 28, 2012 accident, the hospital found he had
broken ribs. (Tr. Vol. 1 at 141-42.) Shaw conceded on cross-examination that he had had
difficulty breathing and had been coughing for some time before the July 28, 2012
accident, and he admitted that his discharge papers noted that broken ribs can be caused
by violent coughing. (Tr. Vol. 2 at 291-92.)
                                                                                         5
No. 16AP-605
       {¶ 12} Both of Shaw's children, Tammy and Tony Shaw, confirmed that, before the
2010 and 2012 accidents, Shaw and Tony had intended to start a meat shop together. (Tr.
Vol. 1 at 112, 339-40.) Both Shaw children testified that after the 2012 accidents, their
father was no longer himself and seemed to be in pain all the time. (Tr. Vol. 1 at 113-17;
Tr. Vol. 2 at 341.) Tammy Shaw admitted, however, that her father had not worked since
approximately 2003 and had walked with a cane since 2004. (Tr. Vol. 1 at 123.)
       {¶ 13} Shaw called as a witness Carfagna, his prior employer, who did not testify as
to any of Shaw's medical conditions, but he confirmed that prior to his accident, Shaw had
been a very hard worker. (Tr. Vol. 2 at 364-67.) He also said that there was "[n]othing
more physical" than being a meat cutter and added that it is "probably the most thankless
job there is in America." (Tr. Vol. 2 at 367.)
       {¶ 14} Dum, Shaw's truck mechanic, testified that following the June 23, 2012
accident on Hilliard Rome Road, one leaf spring bolt was sheered off on Shaw's Ford
Ranger, another was bent, and the leaf springs were under a great deal of tension. (Tr.
Vol. 2 at 347-49.) Dum testified that he reattached the springs but did not attempt to
straighten the frame. (Tr. Vol. 2 at 350.) Testimony was not clear, however, about
whether the frame of the truck had been damaged in the 2010 accident and repaired or
whether it was bent and repaired in the June 2012 accident. (Tr. Vol. 2 at 355-58.)
       {¶ 15} Shaw presented a recorded video deposition of Dr. Kim, his neck and spine
surgeon. (Tr. Vol. 2 at 371.) Dr. Kim explained that he performed a fusion on Shaw's neck
in May 2013 and was aware that another doctor performed a fusion on Shaw's lumbar
spine later in Fall 2013. (Jan 19, 2015 Kim Dep. at 21-22, 29-31.) Dr. Kim opined that the
accidents in 2012 were a factor in causing Shaw's neck and back injury and that the
treatments Shaw received for these injuries were reasonable and appropriate. Id. at 25-
27, 36-38. However, he also noted that Shaw's neck troubles arose from degenerative disk
disease and that aging, thickening of soft tissues, and drying of bone can all cause disk
degeneration. Id. at 29-34, 47-49. He admitted that in May 2012, before the accidents
happened, he had recommended the same lower back surgery that was eventually
performed after the accidents later that year. Id. at 60-61. He noted that even without the
accidents Shaw might have eventually developed the same problems. Id. at 55-56. And
                                                                                           6
No. 16AP-605
he vacillated somewhat as to the causal link between the accidents and Shaw's condition.
In Dr. Kim's own words:

               You know, so this -- so it obviously is not a, you know, open
               and closed case where you say without any doubt that the
               accident caused the patient's symptoms but, you know, based
               on this, I don't think there's enough here where, again, for
               example, if there was a test that showed he had radiculopathy
               before the accident then I would say, okay, well, I'm not sure
               then. But since we don't have any evidence of that, I think we
               can still say within a reasonable degree of certainty that that
               accident incited, you know, a worsening of his condition. So I
               think I would probably still stand by with what I said earlier.

Id. at 55.
        {¶ 16} Cruizers called only Tanner as a witness. Tanner confirmed that he was
involved in an accident on June 23, 2012. (Tr. Vol. 2 at 242.) He explained that he was
stopped in his SUV, a Chevy Tahoe, behind Shaw's when Tanner was struck from behind.
(Tr. Vol. 2 at 249-50.) He said that the impact from behind was severe and bent the
trailer hitch of his Tahoe into the spare tire underneath the vehicle. (Tr. Vol. 2 at 251-52,
257.) He testified that he did not feel the subsequent impact with Shaw's vehicle. (Tr.
Vol. 2 at 257.) Tanner opined, based on his observation of the back of Shaw's truck
before, during, and after the accident, that the accident did not cause damage to Shaw's
truck that was not already existing. (Tr. Vol. 2 at 243-44.) He supported this belief in
part with the observation that Shaw's bumper had cracks and rust indicating prior
damage. (Tr. Vol. 2 at 245.) He noted that his own vehicle had no front damage other
than bumper damage and said that Shaw's trailer hitch caused that damage. (Tr. Vol. 2 at
246.)
        {¶ 17} Clark called only herself as a witness. Clark testified that she ran into Shaw
during a lane change maneuver and described the impact as "less than moderate."
(Jan. 28-29, 2015 Tr. Vol. 3 at 439.) She said Shaw told her at the scene that he was fine
and repeated the assertion when she called him the next day to check on him. (Tr. Vol. 3
at 440-41.) She explained that due to her training as a home health aid, she asked Shaw
some diagnostic questions at the scene of the accident but acknowledged that she was not
a medical expert and would not seek to disagree with any expert who might testify. (Tr.
Vol. 3 at 447-48.)
                                                                                          7
No. 16AP-605
       {¶ 18} Both sides delivered closing arguments, and the magistrate charged the
jury. However, the jury charge was not filed on the record in the case and (at the request
of the parties) was not transcribed. (Tr. Vol. 3 at 512.) Ultimately, on January 29, 2015,
the jury found in favor of both defendants. (Tr. Vol. 3 at 520-21; Jan. 29, 2015 Verdict
Forms.) The jury also answered two interrogatories: "Did Plaintiff Charles Shaw sustain
an injury as a result of the automobile accident of July 28, 2012?" (Tr. Vol. 3 at 520.)
"Did Plaintiff Charles Shaw sustain an injury as a result of the automobile accident of
June 23rd, 2012?" (Tr. Vol. 3 at 521.) The jury answered both of these questions in the
negative. (Tr. Vol. 3 at 520-21.)
       {¶ 19} The same day, January 29, 2015, the magistrate issued a decision mirroring
the jury's findings of fact and conclusions of law with its own findings of fact (apparently
to confirm for the trial court his own observations and factual conclusions from the
testimony at trial) and conclusions of law. Shaw did not file objections to the magistrate's
decision but did, on February 3, 2015, file a motion for a new trial. On February 20, 2015,
the magistrate issued a decision, having previously indicated his factual conclusions from
the trial testimony, and recommended to the trial court that the motion should be denied.
Within the requisite 14 days, on March 3, Shaw filed objections. Because of a delay in
transcript preparation, Shaw was permitted to submit supplemental objections, which he
did by way of a supplemental memorandum filed on April 28, 2015.
       {¶ 20} On August 4, 2015, the Franklin County Court of Common Pleas overruled
Shaw's objections. In so doing, the trial court noted that the magistrate need not have
prepared a decision following a jury trial because Loc.R. 99.04 of the Franklin County
Common Pleas Court, General Division, only requires a report of the jury's findings in jury
trials held before magistrates. (Aug. 4, 2015 Decision at 4.) Thus, the fact that Shaw
failed to object to the magistrate's initial decision did not preclude Shaw from seeking
other relief. Id. at 4-5. The trial court reasoned, moreover, that even though the order of
reference assigning the case to be heard by the magistrate did not specify or address the
magistrate's consideration of post-trial motions, "by their nature, motions for post-trial
relief ought to be ruled upon by the judicial officer who conducted the trial." Id. at 6.
Thus, the trial court judge proceeded to decide the merits of the objections on the
                                                                                          8
No. 16AP-605
foundation that the magistrate's ruling on the motion for a new trial was a proper exercise
of delegated judicial power.
       {¶ 21} The trial court recognized Shaw had argued that the jury verdict was not
supported by the weight of the evidence and that the magistrate erred in failing to direct a
verdict on the issue of proximate causation and, thus, that the jury should have been
required to find some amount of damages. Id. The trial court noted that on the issue of
injuries to Shaw and (though it was not directly at issue in the trial) damages to Shaw's
truck, there was evidence on both sides. Some evidence suggested that injuries and
damages were proximate results of the two accidents at issue and other evidence
suggested the contrary. Id. at 7-10. Accordingly, the trial court concluded it could neither
find that the magistrate should have directed a verdict on proximate cause nor that the
jury had reached a verdict against the weight of the evidence. Id. The trial court,
therefore, overruled Shaw's objections.
       {¶ 22} Four days following the decision, the trial court issued a final judgment
entry and from this August 12, 2015 entry, Shaw now timely appeals.
II. ASSIGNMENTS OF ERROR
       {¶ 23} Shaw asserts three assignments of error for our review:

               [1.] The trial court erred in allowing the testimony of a non
              expert witness concerning that witness's opinion on a critical
              issue relating to the amount of damage to the plaintiff's
              vehicle in a motor vehicle collision on June 23, 2012, allowing
              the jury to develop the impression the plaintiff was lying
              about the damage to his vehicle.

              [2.] The Trial Court erred in failing to grant a directed verdict
              on both negligence and proximate cause, instructing the jury
              that some damages must be awarded to the plaintiff based
              upon the evidence.

              [3.] The Trial Court erred in failing to grant a New Trial.

III. DISCUSSION
   A. First Assignment of Error—Whether the Trial Court Erred in
      Admitting Tanner's Opinion Testimony About Damage to Shaw's
      Vehicle
       {¶ 24} With regard to expert opinion, the Ohio Rules of Evidence provide in
relevant part that:
                                                                                            9
No. 16AP-605
              A witness may testify as an expert if all of the following apply:

              (A) The witness' testimony either relates to matters beyond
              the knowledge or experience possessed by lay persons or
              dispels a misconception common among lay persons;

              (B) The witness is qualified as an expert by specialized
              knowledge, skill, experience, training, or education regarding
              the subject matter of the testimony;

              (C) The witness' testimony is based on reliable scientific,
              technical, or other specialized information.

Evid.R. 702. Conversely, with regard to lay witnesses' opinion testimony, Evid.R. 701
provides as follows:

              If the witness is not testifying as an expert, the witness'
              testimony in the form of opinions or inferences is limited to
              those opinions or inferences which are (1) rationally based on
              the perception of the witness and (2) helpful to a clear
              understanding of the witness' testimony or the determination
              of a fact in issue.

       {¶ 25} Generally, "[t]he admission of evidence is within the discretion of the trial
court." Brown v. Dept. of Rehab. & Corr., 10th Dist. No. 13AP-804, 2014-Ohio-1810, ¶ 36,
citing Banford v. Aldrich Chem. Co., 126 Ohio St.3d 210, 2010-Ohio-2470, ¶ 38. "Trial
courts have broad discretion in determining the admissibility of expert testimony, subject
to review for an abuse of discretion." Terry v. Caputo, 115 Ohio St.3d 351, 2007-Ohio-
5023, ¶ 16, citing Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137 (1999). Similarly, "an
appellate court reviews the decisions of the trial court concerning lay witness testimony
for an abuse of discretion." State v. Ollison, 10th Dist. No. 16AP-95, 2016-Ohio-8269,
¶ 39. Evidentiary determinations "often require implicit determinations about facts (such
as preliminary determinations of who said what in what circumstances)" and such
determinations and the conclusions flowing from them are entitled to deference.
JPMorgan Chase Bank, N.A. v. Liggins, 10th Dist. No. 15AP-242, 2016-Ohio-3528, ¶ 18.
Yet, an abject failure to apply the relevant rule or state the rule correctly will still be an
abuse of discretion because "no court has the authority, within its discretion, to commit
an error of law." Liggins at ¶ 18, quoting State v. Akbari, 10th Dist. No. 13AP-319, 2013-
Ohio-5709, ¶ 7, citing Pontius v. Riverside Radiology & Interventional Assocs., 10th Dist.
                                                                                      10
No. 16AP-605
No. 15AP-906, 2016-Ohio-1515, ¶ 23-24; State v. Beechler, 2d Dist. No. 09-CA-54, 2010-
Ohio-1900, ¶ 70. The questions posed in this case are whether the trial court should have
considered the testimony Tanner offered about damage to Shaw's truck to be expert
opinion or lay opinion and whether it abused its discretion in allowing it.
       {¶ 26} In this case the testimony in question was as follows:

              Q. Did you take any photographs following the accident?

              A. Yes.

              Q. Okay. And what did you take the photographs with?

              A. With my phone.

              Q. And that's the cellphone you have with you here today?

              A. Well, yeah, it's got the same pictures, yes.

              Q. Okay. Well, let me show you what we've already marked as
                 Defendant's Exhibit G-1, and this is a photograph of the
                 1998 Ford Ranger that was being driven by Mr. Shaw. Did
                 you take this photograph?

              A. Yes, ma'am.

              Q. And this photograph was taken by you. Does it depict
                 damage to Mr. Shaw's vehicle?

              A. Not (inaudible) no.

              Q. Do you believe that there was damage to Mr. Shaw's
                 vehicle from the accident?

              [SHAW'S COUNSEL]: Objection.

              THE MAGISTRATE: Basis?

              [SHAW'S COUNSEL]: Your Honor, he can state to what he
              observes -- what he observed, but not -- but he's not an expert.

              THE MAGISTRATE: Well, and I don't think the question was
              asked as an objection[sic]. It was like, do you have an opinion
              if there was any damage to the rear of the vehicle -- or to the
              vehicle, that would be a perfectly fine question. It wasn't
              exactly posed that way. He's entitled to offer his opinion to
              that.
                                                                             11
No. 16AP-605
           Go ahead.

           BY [CRUIZERS' COUNSEL]:

           Q. Do you believe the accident caused any damage to Mr.
              Shaw's vehicle?

           A. Not really, no.

           Q. Now, if Mr. Shaw testified that following the accident
              involving you and Kyle Underwood that the bed of his
              pickup truck was actually tilted up like a dump truck, do
              you recall seeing any damage like that?

           A. I seen it sitting up like that, but I can't say it was from
              mine, 'cause you guys see the pictures.

           Q. Okay. Now, let me go ahead and zoom in on the bumper
              itself. Now, if Mr. Shaw has testified that the bumper was
              replaced before this accident, do you believe that this is a
              new bumper on this vehicle?

           [SHAW'S COUNSEL]: Your Honor, I object.

           THE MAGISTRATE: Yeah. Well, I'm going to have to sustain
           the objection to the form of the question.

           BY [CRUIZERS' COUNSEL]:

           Q. Do you see damage on this bumper which causes you to
              believe that this was an older bumper and not a newer
              bumper?

           [SHAW'S COUNSEL]: Objection, leading.

           A. On the left side --

           THE MAGISTRATE: I'll overrule that objection.

           A. On the left side where you see where the crack is where the
              rust is.

           Q. So you're saying over to the left of the license plate, this
              location here, there's rust?

           A. Yes.

           Q. So you noticed rust on that bumper?
                                                                                         12
No. 16AP-605
              A. Yeah.

              Q. So to you what does that indicate?

              A. It means that's a used bumper that's been damaged before.

(Tr. Vol. 2 at 242-45.)
       {¶ 27} Tanner was stopped behind Shaw waiting for him to turn left when the
accident occurred. (Tr. Vol. 2 at 249-50.) He had the opportunity to observe the rear of
Shaw's vehicle before, during, and after the accident. His testimony about the damage he
observed to Shaw's vehicle and the rust on the bumper would have been "rationally based
on the perception of the witness." Evid.R. 701; see, e.g., State v. Cole, 2d Dist. No. 2013
CA 18, 2014-Ohio-233, ¶ 11-12, 20-22 (finding no plain error in the admission of lay
opinion testimony that damage to an SUV appeared to be freshly sustained from crashing
through a gate based on debris found near the damaged gate and corresponding damage
observed to the SUV). The severity of the accident was a factor in determining whether
the collision caused Shaw's injury. Information from a witness who was involved in the
crash, including his observation of damage he may have seen before, during, and after the
accident is relevant and permissible as "helpful to * * * the determination of a fact in
issue." Evid.R. 701. We do not find that the trial court abused its discretion in admitting
Tanner's testimony into evidence.
       {¶ 28} Shaw's first assignment of error is overruled.
   B. Second Assignment of Error—Whether the Trial Court Erred by Failing
      to Grant a Directed Verdict in Favor of Shaw
       {¶ 29} Although both defendants sought directed verdicts at the close of Shaw's
case, at no time during trial did Shaw move for a directed verdict. See Tr. Vol. 3 at 405-06
(defendants move for directed verdicts). Hence, it cannot have been error for the trial
court to have failed to grant Shaw one. Chemical Bank of New York v. Neman, 52 Ohio
St.3d 204, 207 (1990) (finding that a plaintiff "waived any claim of error in the denial of
the directed verdict by failing to renew his motion at the close of all evidence"). Some
courts have suggested that such situations may be considered under plain error analysis.
Roberts v. Falls Family Practice, Inc., 9th Dist. No. 27973, 2016-Ohio-7589, ¶ 12 ("failure
to move for a directed verdict at the close of evidence waives all issues except for plain
error review"); Boyle v. Daimler Chrysler Corp., 2d Dist. No. 2001-CA-81, 2002-Ohio-
                                                                                          13
No. 16AP-605
4199, ¶ 59 ("failure to move for a directed verdict at the close of all evidences waives that
issue for purposes of appellate review, except potentially under a plain error analysis");
see also Gibbons v. Price, 33 Ohio App.3d 4, 11-12 (8th Dist.1986) (holding that a court
may sua sponte direct a verdict). But Shaw has not argued we should find plain error and
we decline to do so.
       {¶ 30} Shaw's second assignment of error is overruled.
   C. Third Assignment of Error—Whether the Trial Court Erred in Failing
      to Grant a New Trial
       {¶ 31} Shaw's brief states:

              New trial shall be granted when there has been irregularity or
              abuse of discretion which prevented a fair trial; misconduct of
              the jury or a prevailing party; accident or surprise which
              ordinary prudence could not have guarded against;
              inadequate damages; when the judgment is not sustained by
              the weight of the evidence; when there is an error of law; and
              within the discretion of the Court for good cause shown. Ohio
              Civil Rule 59

(Italicized emphasis added.) (Emphasis sic.) (Shaw Am. Brief at 17-18.)
       {¶ 32} The Ohio Rules of Civil Procedure provide that a "new trial may be granted"
for some of the reasons Shaw references:

              (1) Irregularity in the proceedings of the court, jury,
              magistrate, or prevailing party, or any order of the court or
              magistrate, or abuse of discretion, by which an aggrieved
              party was prevented from having a fair trial;

              (2) Misconduct of the jury or prevailing party;

              (3) Accident or surprise which ordinary prudence could not
              have guarded against;

              (4) Excessive or inadequate damages, appearing to have been
              given under the influence of passion or prejudice;

              ***

              (6) The judgment is not sustained by the weight of the
              evidence; however, only one new trial may be granted on the
              weight of the evidence in the same case;

              ***
                                                                                          14
No. 16AP-605
              (9) Error of law occurring at the trial and brought to the
              attention of the trial court by the party making the
              application.

              In addition to the above grounds, a new trial may also be
              granted in the sound discretion of the court for good cause
              shown.

(Emphasis added.) Civ.R. 59(A)(1),(2),(3),(4),(6), and (9). Consistent with the fact that
the rule is permissive (may) rather than mandatory (shall), we generally review decisions
on motions for new trials under an abuse of discretion standard. Frash v. Ohio Dept. of
Rehab. & Corr., 10th Dist. No. 14AP-932, 2016-Ohio-360, ¶ 7, citing Reeves v. Healy, 192
Ohio App.3d 769, 2011-Ohio-1487, ¶ 18 (10th Dist.). However, it is also true that "no
court has the authority, within its discretion, to commit an error of law." Akbari at ¶ 7.
Thus we have also observed that " 'when the basis of the motion [for a new trial] involves a
question of law, the de novo standard of review applies, and when the basis of the motion
involves the determination of an issue left to the trial court's discretion, the abuse of
discretion standard applies.' " Frash at ¶ 7, quoting Dragway 42, L.L.C. v. Kokosing
Constr. Co., 9th Dist. No. 09CA0073, 2010-Ohio-4657, ¶ 32.
       {¶ 33} Shaw argues that a new trial should have been granted because Tanner was
permitted to offer an expert opinion despite the fact that he was not qualified as an expert.
(Shaw Am. Brief at 18.) We have already addressed this. See supra ¶ 24-27. Tanner
offered an opinion based on his lay observation of Shaw's truck before, during, and after
the accident. This opinion was rationally based on his perception and helpful both to
understanding his testimony and determining the extent to which Shaw's truck was
damaged. Evid.R. 701. The damage to Shaw's truck (or lack thereof) was informative as
to the likelihood that Shaw sustained injuries in the crash and that was "a fact in issue."
Id.
       {¶ 34} Shaw also argues that one of the defense counsel misstated Dum's
testimony in closing argument. (Shaw Am. Brief at 18.) Shaw is not specific as to the
nature or source of this alleged misstatement, and our review of the closing arguments
and Dum's testimony reveals no statement that seems to us to rise to the level of
misconduct justifying a new trial. Civ.R. 59(A)(2).
                                                                                        15
No. 16AP-605
       {¶ 35} Shaw asserts that the jury should have favorably considered evidence that
emergency room doctors found injuries to Shaw within "several hours" of the collision
and the testimony of Shaw's family members. (Shaw Am. Brief at 18-19, 22.) Shaw also
argues that we should find that the jury's holding (that Shaw was not injured by the two
Summer 2012 accidents) was not supported by competent evidence because the only
doctor to testify, Dr. Kim, testified that the accidents were a factor in Shaw's condition
and need for surgery. (Shaw Am. Brief at 24-26.) However, our review of the transcript
in this case shows that while there was significant evidence that Shaw was injured in these
accidents, there was also evidence (including from Shaw himself) that some or all of the
injuries predated the accidents.     See supra ¶ 6-17.      Even Dr. Kim was somewhat
ambivalent about his testimony as to causation, admitting that Shaw's neck problems
involved a degenerative condition and that he had recommended surgery to Shaw even
prior to the 2012 accidents. See supra ¶ 15. Accordingly, we discern no abuse of
discretion in the failure to grant a new trial on these grounds.
       {¶ 36} Shaw also argues that the defendants' attorneys were permitted to ask
repetitive questions of Shaw and repeatedly elicit damaging answers with the result that
such matters were overemphasized before the jury. (Shaw Am. Brief at 22-23.) Ohio
Evidence Rule 403(B) permits a court to exclude otherwise relevant evidence if its
probative value is substantially outweighed by concerns arising from the "needless
presentation of cumulative evidence." In arguing abuse of discretion, Shaw directs this
Court to an instance in which his attorney objected to one defense counsel asking
questions similar to those which the other defense attorney had posed. Id., citing Tr. Vol.
2 at 323.    The magistrate was initially inclined to allow repeated questioning but
ultimately told the defense to avoid being repetitive:

              [SHAW'S COUNSEL]: Your Honor, I believe this area has
              been asked and covered. I would object to these questions.
              They've been asked and answered as to his visit.

              THE MAGISTRATE: Well, you know, I'm having a hard time
              remembering exactly what individual things were asked
              about. I am not confident that I can say that [Clark's counsel]
              has asked these questions. I know [Cruizers' counsel] may
              have. But I think [Clark's counsel] has the right to do it again
              if she cares to.
                                                                                         16
No. 16AP-605
               [SHAW'S COUNSEL]: All right, Your Honor.

               THE MAGISTRATE: But I will ask her to try not to plow the
               same field.

               [CLARK'S COUNSEL]: I will represent to Your Honor that
               I've attempted to limit questions to what hasn't been asked
               before.

               THE MAGISTRATE: You don't have to argue with me, just try
               not to go over the same stuff.

               [CLARK'S COUNSEL]: I'm trying.

(Tr. Vol. 2 at 323-24.) Shaw does not direct us to any actual examples of the same
questions being repetitively asked over his objection. He has not demonstrated abuse of
discretion, nor do we find the magistrate or the trial court abused their discretion in not
granting a new trial on this ground.
        {¶ 37} Shaw argues that a new trial should have been granted because the jury was
aware that Shaw's bills had been paid by Medicare. (Shaw Am. Brief at 24.) However it
was Shaw himself who repeatedly mentioned insurance and Medicare during the trial.
(Tr. Vol. 1 at 165, 187-89; Tr. Vol. 3 at 390.)
        {¶ 38} Shaw also argues that the jury inappropriately became aware that he had
been involved in litigation involving two accidents not at issue in the trial. (Shaw Am.
Brief at 24.) Shaw does not argue or explain how or why this was inappropriate in this
case.   Since the stipulated issue for trial was proximate causation, the existence of
litigation and details concerning other accidents were relevant to determining which of
the accidents, if any, caused Shaw's injuries. (Tr. Vol. 2 at 197-200.) Shaw's sworn
deposition statements in connection with the 2010 accident were relevant to whether the
2012 accidents caused him injury. (Tr. Vol. 2 at 206-12.)
        {¶ 39} Finding no abuse of discretion in the trial court's failure to grant Shaw a
new trial, we overrule Shaw's third assignment of error.
IV. CONCLUSION
        {¶ 40} The trial court did not err in admitting the lay opinion of a witness who was
also involved in an automobile accident regarding his perception before, during, and after
the accident concerning damage caused to a plaintiff's vehicle by an accident. There was
no error in not granting a motion for directed verdict that was not made. Based on the
                                                                                        17
No. 16AP-605
circumstances of this case and in light of no argument of plain error to avoid waiver, we
decline to find it. There was no error in denying a motion for a new trial because evidence
was properly before the jury which could have permitted it to conclude that Shaw's
injuries were not sustained in the Summer 2012 vehicle collisions but were preexisting.
We overrule all three of Shaw's assignments of error and affirm the judgment of the
Franklin County Court of Common Pleas.
                                                                      Judgment affirmed.
                           KLATT and HORTON, JJ., concur.